816 F.2d 678
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Craig B. CAMPBELL, Plaintiff-Appellant,v.James LARIVIERE, Defendant-Appellee.
No. 87-1008.
United States Court of Appeals, Sixth Circuit.
April 6, 1987.

1
Before JONES and NORRIS, Circuit Judges, and COHN, District Judge.*

ORDER

2
Plaintiff-appellant moves this Court for an order vacating the summary judgment entered December 2, 1986 and remanding the case to the district court for further proceedings.  Defendant-appellee has responded in opposition.


3
The district court determined that plaintiff had not satisfied the threshold criteria to recover for non-economic loss under Michigan's No-Fault Automobile Insurance Act, Mich.  Comp.  Laws Sec. 500.3135(1) (1973).  Cassidy v. McGovern, 415 Mich. 483, 330 N.W. 2d 22 (1982).  Plaintiff timely appealed.  During the pendency of this appeal, the Michigan Supreme Court redefined what constitutes a "serious impairment of body function," what evidence is needed to meet this threshold and when the issue should be submitted to the factfinder.  DiFranco v. Pickard, 427 Mich. 32, 398 N.W. 2d 896 (1986) (en banc).  After examination of the record and the documents before the Court, the panel agrees unanimously that oral argument is not needed.  Fed.  R.  App.  P. 34(a).  The case must be remanded to the district court for further consideration.


4
Therefore, it is ORDERED that the motion to vacate and remand is granted.  The order of the district court entered December 2, 1986 is vacated and the case is . remanded to the district court for further proceedings in light of DiFranco v. Pickard, supra.



*
 The Honorable Avern Cohn, U.S. District Judge for the Eastern District of Michigan, sitting by designation